Exhibit 10.2

 

Execution Version

 

IRREVOCABLE UNDERTAKING

 

To:

Atlantic Industries (the Offeror)

 

PO Box 309GT

 

Ugland House

 

South Church Street

 

George Town

 

Grand Cayman

 

Cayman Islands

 

 

From:

Danone Asia Pte. Ltd (the Shareholder)

 

3 Church Street

 

08-01

 

Samsung Hub

 

Singapore 04948310

 

 

 

Group Danone S.A. (the Guarantor)

 

17 Boulevard Haussmann

 

75009 Paris

 

France

 

31 August 2008

 

Dear Sirs,

 

Offer for China Huiyuan Juice Group Limited (Huiyuan)

 

The Shareholder understands that an offer is to be made by or on behalf of the
Offeror to acquire all the issued ordinary shares of Huiyuan (the Share Offer),
to acquire all the outstanding convertible bonds of Huiyuan (the Convertible
Bond Offer) and to cancel all the outstanding share options of Huiyuan (the
Option Offer and, together with the Share Offer and the Convertible Bond Offer,
the Offers), substantially on the terms of the draft announcement attached as
Schedule 2 to this letter agreement (the Announcement) or on such other terms as
may be agreed between the Offeror and Huiyuan or as may be required to comply
with the requirements of the Securities and Futures Commission of Hong Kong (the
SFC), the Hong Kong Code on Takeovers and Mergers (the Code), The Stock Exchange
of Hong Kong Limited (the Stock Exchange) or the Rules Governing the Listing of
Securities on the Stock Exchange (the Listing Rules).  This letter agreement
sets out the terms and conditions on which the Shareholder will accept the Share
Offer when it is made and sets out certain undertakings to be given by the
Offeror to the Shareholder.  The Guarantor has agreed to guarantee the
performance by the Shareholder of its obligations under this letter agreement.

 

A reference in this letter agreement to the Offers, the Share Offer, the
Convertible Bond Offer or the Option Offer also includes any new, increased,
renewed or revised offers made by or on behalf of the Offeror to acquire shares
in Huiyuan, to acquire the outstanding convertible bonds of Huiyuan or to cancel
the share options of Huiyuan, as the case may be provided that the terms of such
offers are no less favourable to acceptors than the terms set out in the
Announcement.

 

Terms defined in Schedule 1 hereto shall have the same meaning in this letter
agreement.

 

1

--------------------------------------------------------------------------------


 

Warranties

 

1.                                      The Shareholder warrants to the Offeror,
as at the date of this letter agreement and the date the Share Offer becomes or
is declared unconditional in all respects, by reference to the facts and
circumstances existing as at such dates respectively, that:

 

(a)                                 it shall be entitled to sell and transfer,
or procure the sale and transfer of, the full legal and beneficial ownership of
the Relevant Shares to the Offeror pursuant to and in accordance with the terms
and conditions of the Share Offer, free from Encumbrances and with all rights
attaching thereto as at the date of the Share Offer (including the right to all
dividends, and other distributions, declared, made or paid after the date of the
Announcement) and thereafter;

 

(b)                                the Relevant Shares have been validly
allotted and issued and are fully paid or credited as fully paid and are all the
Shares legally or beneficially owned by the Shareholder free from Encumbrances;

 

(c)                                 other than as set out in this paragraph 1,
neither it nor any of its Associates (as defined in the Listing Rules) has any
interest in any securities of Huiyuan or any rights to subscribe for, purchase
or otherwise acquire any such securities;

 

(d)                                it has, subject to satisfaction of the
Pre-Condition, obtained or satisfied all corporate, regulatory and other
approvals, and any other conditions, necessary to execute and perform its
obligations under this letter agreement;

 

(e)                                 the execution and delivery by it of this
letter agreement, and the performance and completion of this letter agreement by
it:

 

(i)                                    subject to satisfaction of the
Pre-Condition, will not infringe any applicable laws;

 

(ii)                                 will not result in any breach of the terms
of, or constitute a default under, its constitutional documents or any
instrument, agreement or governmental, regulatory or other judgment, decree or
order to which it is a party or by which it is bound; and

 

(iii)                              will not conflict with any of its
certificates, licences or permits that enable it to carry on the business or
operations operated by it; and

 

(f)                                   this letter agreement constitutes legal,
valid and binding obligations of it enforceable in accordance with its terms.

 

2.                                      The Guarantor warrants to the Offeror,
as at the date of this letter agreement and the date the Share Offer becomes or
is declared unconditional in all respects, by reference to the facts and
circumstances existing as at such dates respectively, that:

 

(a)                                 it has, subject to satisfaction of the
Pre-Condition, obtained or satisfied all corporate, regulatory and other
approvals, and any other conditions, necessary to execute and perform its
obligations under this letter agreement; and

 

(b)                                the execution and delivery by it of this
letter agreement, and the performance and completion of this letter agreement by
it:

 

(i)                                    will not, subject to satisfaction of the
Pre-Condition, infringe any applicable laws;

 

2

--------------------------------------------------------------------------------


 

(ii)                                 will not result in any breach of the terms
of, or constitute a default under, its constitutional documents or any
instrument, agreement or governmental, regulatory or other judgment, decree or
order to which it is a party or by which it is bound; and

 

(iii)                              will not conflict with any of its
certificates, licences or permits that enable it to carry on the business or
operations operated by it; and

 

(c)                                 this letter agreement constitutes legal,
valid and binding obligations of it enforceable in accordance with its terms.

 

3.                                      Each of the Shareholder and the
Guarantor acknowledges that the Offeror has entered into this letter agreement
in reliance upon the warranties in paragraphs 1 and 2.

 

Dealings and undertakings

 

4.                                      The Shareholder undertakes to the
Offeror that before the Share Offer closes, lapses or is withdrawn, it shall
not:

 

(a)                                 sell, transfer, Encumber, or otherwise
dispose of any interest in any Relevant Shares, other than pursuant to its
acceptance of the Share Offer;

 

(b)                                accept any other offer in respect of the
Relevant Shares;

 

(c)                                 vote in favour of any resolution to approve
any scheme of arrangement of Huiyuan which is proposed in competition with the
Share Offer; or

 

(d)                                acquire, and shall not permit any person
acting in concert with it, to acquire any Shares or any warrants, options,
subscription rights or other rights to subscribe for, acquire or convert into
such Shares or any interest therein or agree to do so without the prior written
consent of the Offeror.

 

Undertaking to accept the Offers

 

5.                                      In consideration of the Offeror’s
undertakings in paragraph 7, the Shareholder undertakes to the Offeror that it:

 

(a)                                 shall accept the Share Offer in respect of
the Relevant Shares in accordance with the procedure for acceptance set out in
the formal offer document to be issued by or on behalf of the Offeror and
Huiyuan in connection with the Offers (Composite Document) not later than seven
days after the Offeror posts the Composite Document to Huiyuan shareholders;

 

(b)                                shall use its reasonable efforts to cause
HKSCC Nominee Limited (HKSCC) to accept the Share Offer in accordance with the
procedure for acceptance set out in the Composite Document not later than seven
days after the Offeror posts the Composite Document;

 

(c)                                 shall not withdraw any acceptances of the
Share Offer and will use its reasonable efforts to cause HKSCC not to do so; and

 

(d)                                shall sell the Relevant Shares free of any
Encumbrance and together with all rights of any nature attaching to those
Shares, including the right to all dividends, and other distributions, declared,
made or paid on or after the date of the Announcement.

 

3

--------------------------------------------------------------------------------


 

Documentation

 

6.                                      The Shareholder and the Guarantor
consent to:

 

(a)                                 this letter agreement being disclosed to the
SFC and the Stock Exchange;

 

(b)                                the inclusion of references to them, and
particulars of this letter agreement and their respective holdings of relevant
securities of Huiyuan being included in the Announcement and the Composite
Document; and

 

(c)                                 this letter agreement being made available
for inspection as required by Note 1 to Rule 8 of the Code or the Listing Rules.

 

Offeror’s undertakings

 

7.                                      The Offeror agrees with the Shareholder
that:

 

(a)                                 it will make the Offers in accordance with
the Announcement and the Announcement will be released substantially in the form
attached (or in such other form as may be agreed between the Offeror and the
Shareholder or as may be required to comply with the requirements of the SFC or
the Stock Exchange) within ten Business Days of the date of this letter
agreement (or such later date as the Offeror and the Shareholder may agree);

 

(b)                                it shall, at its own cost, use all reasonable
efforts to ensure that the Pre-Condition is fulfilled promptly after the date of
the Announcement, and in any event, no later than the First Long Stop Date;

 

(c)                                 without prejudice to the generality of
paragraph 7(b) above, it shall initiate contact with the relevant Governmental
Authority relating to the satisfaction of the Pre-Condition within seven days of
the date of the Announcement with a view to making the PRC Antitrust Filing
within 20 days of the date of the Announcement; and

 

(d)                                it shall not announce a change to the initial
First Long Stop Date without the prior consent of the Shareholder.

 

8.                                      Each party shall regularly review with
the other parties and their advisers the progress of any notifications or
filings submitted in order to satisfy the Pre-Condition with a view to obtaining
clearance from any Governmental Authority at the earliest reasonable opportunity
and, in particular, the Offeror shall inform the Shareholder and the Guarantor
within two Business Days of it submitting any notification or filing, receiving
any response from any Governmental Authority or engaging in any material
communications with any Governmental Authority (in each case, in connection with
the Pre-Condition), together with a brief summary of such notification, filing,
response or communication.

 

Termination

 

9.                                      This letter agreement shall
automatically terminate if:

 

(a)                                 the Announcement is not released within ten
Business Days of the date of this letter agreement (or such later date as the
Offeror, Huiyuan and the Shareholder may agree);

 

4

--------------------------------------------------------------------------------


 

(b)                                the Offers are not made (by posting of the
Composite Document) by the Latest Despatch Date;

 

(c)                                 the Offers include any material terms or are
subject to any conditions other than those set out in the draft of the
Announcement; or

 

(d)                                the Share Offer lapses or is withdrawn.

 

10.                                Termination of this letter agreement shall be
without prejudice to a party’s accrued rights and remedies, obligations and
liabilities under this letter agreement as at the date of such termination.

 

Guarantee

 

11.                                In consideration of the Shareholder entering
into this letter agreement at the request of the Guarantor, the Guarantor hereby
unconditionally and irrevocably guarantees to the Offeror, as primary
obligations of it:

 

(a)                                 the due and punctual performance and
observance by the Shareholder of its obligations, commitments and undertakings
under this letter agreement;  and

 

(b)                                if and whenever the Shareholder shall be in
default in the payment of any amount payable under or in connection with this
letter agreement or of any damages for breach of the same or any of the
Warranties or any other warranties, representations or undertakings contained
herein after being given notice to that effect by the Offeror, to pay to the
Offeror all such amounts that are payable by the Shareholder as though the
Guarantor instead of the Shareholder was expressed to be the principal debtor.

 

12.                                The liability of the Guarantor under this
letter agreement shall not be released or diminished by any arrangements or
alterations of terms or any forbearance, neglect or delay in seeking performance
of the obligations hereby imposed or any granting of time or other indulgence
for such performance.

 

13.                                The guarantee under paragraph 11 is to be a
continuing security to the Offeror for all obligations, commitments and
undertakings on the part of the Shareholder under this letter agreement.  Any
amount not paid by the Shareholder and not recoverable from the Guarantor on the
basis of a guarantee (whether because of any legal limitation, disability or
incapacity on the part of the Shareholder or any other matter or thing whether
known to the Offeror or not) shall nevertheless be recoverable from the
Guarantor on the basis of an indemnity.

 

14.                                As a separate and independent obligation, the
Guarantor undertakes, as principal obligor and not only as surety, that in the
event, the Shareholder does not perform in full its obligations, commitments and
undertakings under this letter agreement, the Guarantor will itself then duly
and punctually perform the obligations, commitments and undertakings of the
Shareholder under this letter agreement as if all such obligations, commitments
and undertakings were obligations, commitments and undertakings of the
Guarantor.

 

Appointment of attorney

 

15.                                In order to secure the performance of the
Shareholder’s obligations under paragraph 5, the Shareholder hereby irrevocably
appoints any director for the time being of the Offeror to be its attorney
and/or agent in its name and on its behalf to execute a form or forms of
acceptance and/or such other documents and do such other acts and things as may
be

 

5

--------------------------------------------------------------------------------


 

necessary to accept (or procure the acceptance of) the Share Offer in respect of
the Relevant Shares PROVIDED THAT such director shall only be authorised to
execute such documents and perform such actions on the Shareholder’s behalf if
the Shareholder has failed to comply with its obligations under paragraph 5.

 

Further assurance

 

16.                                At any time after the date of this letter
agreement, each party shall, and shall use all reasonable endeavours to procure
that any necessary third party shall, execute such documents and do such acts
and things as any other party may reasonably require for the purpose of giving
that party the full benefit of all the provisions of this letter agreement in
their favour.

 

Undertaking survives

 

17.                                The warranties under paragraphs 1 and 2 and
all other provisions of this letter agreement, insofar as the same shall not
have been performed upon the Share Offer becoming, or being declared to be,
unconditional shall remain in full force and effect.

 

General

 

18.                                This letter agreement may be executed in any
number of separate counterparts, each of which is an original but all of which
together shall constitute one and the same instrument.

 

19.                                The failure to exercise or delay in
exercising a right or remedy provided by this letter agreement or by law does
not impair or constitute a waiver of the right or remedy or an impairment of a
waiver of other rights or remedies.  No single or partial exercise of a right or
remedy provided under this letter agreement or by law prevents further exercise
of the right or remedy or the exercise of another right or remedy.

 

20.                                If at any time any provision of this letter
agreement is or becomes illegal, invalid or unenforceable under the laws of any
jurisdiction, that shall not affect:

 

(a)                                 the legality, validity or enforceability in
that jurisdiction of any other provision of this letter agreement; or

 

(b)                                the legality, validity or enforceability
under the law of any other jurisdiction of that or another provision of this
letter agreement.

 

21.                                Each party agrees that, if it fails to
perform or breaches any of the obligations under this letter agreement, damages
may not be an adequate remedy and accordingly, the parties to whom any such
unperformed or breached obligation is owed shall be entitled to the remedy of
specific performance.

 

Governing law and jurisdiction

 

22.                                This letter agreement shall be governed by
and construed in accordance with law of Hong Kong and each of the Shareholder,
the Guarantor and the Offeror each submit to the exclusive jurisdiction of the
courts of Hong Kong for all purposes in connection with this letter agreement.

 

23.                                Process by which any proceedings are begun
may be served on the Offeror by being served on The Coca-Cola Export Corporation
at 38 Floor, Shell Tower, Times Square, 1 Matheson Street, Causeway Bay, Hong
Kong, marked for the attention of the General Counsel, Pacific Group, with a
copy to be sent to the Offeror on fax number 1-404-598-7791,

 

6

--------------------------------------------------------------------------------


 

marked for the attention of the Vice President and Director of Mergers and
Acquisitions.

 

24.                                Process by which any proceedings are begun
may be served on the Shareholder and/or the Guarantor by being served on Asia
Host Investment Ltd at Room 1905, Metropole Square, 2 On Yiu Street, Shatin, New
Territories, Hong Kong, with a copy to be sent to the Shareholder on fax number
+86 21 5298 6800, marked for the attention of General Counsel Asia Pacific.

 

7

--------------------------------------------------------------------------------


 

Yours faithfully,

 

 

 

/s/ David Flaveau

 

For and on behalf of

 

DANONE ASIA PTE. LTD

 

 

 

Name: David Flaveau

 

 

 

Title: Director

 

 

 

 

 

For and on behalf of

 

GROUP DANONE S.A.

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

AGREED AND ACCEPTED BY:

 

 

 

/s/ Paul Etchells

 

For and on behalf of

 

ATLANTIC INDUSTRIES

 

 

 

Name: Paul Etchells

 

 

 

Title: Authorized Attorney

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DEFINITIONS

 

In this letter agreement:

 

Business Days means a day on which banks are open for the transaction of normal
banking business in Hong Kong and in the PRC (excluding Saturday and Sunday);

 

Encumbrance means a mortgage, charge, pledge, lien, option, restriction, right
of first refusal, right of pre-emption, third-party right or interest, or other
encumbrance or security interest having similar effect;

 

Executive means the Executive Director of the Corporate Finance Division of the
SFC;

 

First Long Stop Date means the date which is 90 days after the date of the
Announcement, which date shall be automatically extended to the date which is
200 days after the date of the Announcement if the Pre-Condition is not
satisfied before such date (or any other date as may be announced by the Offeror
and approved by the Executive and the Shareholder);

 

Governmental Authority means any national, state, municipal or local government
(including any subdivision, court, administrative agency or commission or other
authority thereof) or any quasi governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi governmental
authority in the PRC;

 

Hong Kong means the Hong Kong Special Administrative Region of the PRC;

 

Latest Despatch Date means the later of 21 days after the date of the
Announcement and the date which is 7 days after the Pre-Condition is satisfied
(or such later date to which the Executive, at the request of the Offeror, may
consent);

 

PRC means the People’s Republic of China;

 

PRC Antitrust Filing means the submission of the formal notification pursuant to
The Antitrust Laws of the PRC to The Ministry of Commerce of the PRC, Department
of Treaty and Law, Antimonopoly Investigations Office in connection with the
Share Offer;

 

Pre-Condition means the pre-condition to the making of the Share Offer as
described in the Announcement;

 

Relevant Shares means 337,497,501 Shares directly or indirectly owned by the
Shareholder and representing 22.98% of the Company’s entire issued share capital
as at the date of this letter agreement (which expression shall include any
other Shares issued after the date of this letter agreement and attributable to
or derived from the Relevant Shares); and

 

Shares means the ordinary shares of US$0.00001 each in the share capital of
Huiyuan.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ANNOUNCEMENT

 

10

--------------------------------------------------------------------------------